       Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 1 of 78




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

     BRIAN TOTIN,

                         Plaintiff,                 Civil Action No. _____________________

                    —against—

     DIGIULIO GROUP REAL ESTATE LLC                                  COMPLAINT
     and JUSTIN DIGIULIO,
                                                                JURY DEMANDED
                        Defendants.



The Complaint of the Plaintiff, BRIAN TOTIN, respectfully shows and alleges as follows:


                                      NATURE OF THE ACTION


1.      This is an action for copyright infringement arising out of the Defendants’ unauthorized,

willful and continuing use of 116 photographs authored and owned by the Plaintiff. Plaintiff is an

award-winning photojournalist whose photographic work was published in a multitude of national

publications including Sports Illustrated, ESPN the Magazine, Newsweek and The New York

Times. Plaintiff subsequently became a real estate agent in New York City and parlayed his

photographic expertise to make photographs of real estate for advertising purposes that result in a

higher than average response rate of consumers to his advertising.


2.      Defendants willfully used photographs made by the Plaintiff without any form of

authorization of the Plaintiff. Defendants used these photographs for advertising purposes in order

to draw consumers to the properties Defendants were marketing and enjoy brokerage commissions

Defendants may have not been able to obtain without the unauthorized use of the Plaintiff’s
      Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 2 of 78




photographs. Defendants further used Plaintiff’s photographs to directly and illegally compete

with Plaintiff. Defendants continued this pattern of behavior after ignoring multipole notices to

cease and desist.


3.     Defendants used Plaintiff’s photographs to mislead and defraud the public through false

and deceptive advertising. In some instances, the photographs the Defendants used without any

form of authorization of the Plaintiff were used to advertise property Defendants did not have the

right to advertise, as the owner of that property did not give Defendants permission to advertise

their property and as the exclusive right to market and advertise the property was granted by the

property owner to the real estate brokerage firm with which Plaintiff was then affiliated. In one

instance the Defendants infringed on 104 photographs owned by the Plaintiff while infringing

upon tens of thousands of photographs owned by other parties.


4.     Plaintiff is a licensed real estate salesperson, affiliated with a non-party licensed real estate

broker. As set forth below, Defendants are a licensed real estate broker and that limited liability

company’s representative broker. These licenses are issued pursuant to Article 12-A of the New

York Real Property Law and pursuant to that law, the State of New York has issued Regulations

Affecting Brokers and Salespersons under part 175 of Title 19 NYCRR.


                                 JURISDICTION AND VENUE


5.     This is a civil action seeking damages and declaratory and injunctive relief for copyright

infringement, arising under 17 U.S.C. §§ 101, et seq. This Court has original subject matter

jurisdiction over the action under 28 U.S.C. §§ 1331 and 1338(a), as this action asserts copyright

claims arising under the laws of the United States.


                                                  2
      Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 3 of 78




6.     This Court has personal jurisdiction over Defendants because Defendants are domiciled in

this state, because Defendants are licensed to do business in this state and because the Defendants

conduct continuous, systematic, and routine business within this state and this District. Defendants

also committed the acts alleged herein in this Districts. Defendants infringed upon Plaintiff’s

copyrights in this District by distributing infringing copies of the Plaintiff’s copyrighted works to

persons in this District. Defendants further presented copies of the Plaintiff’s copyrighted works

on Internet websites that attract citizens from this Districts as viewers. The advertisements that

contained the infringed-upon photographs marketed property located within this District.


7.     Venue in this District is proper pursuant to 28 U.S.C. §§ 1391(b),(c),(d), and 1400(a)

because Plaintiff’s claims arose in this district, because Defendants may be found in this District

and because Defendants do business in this District. Defendants infringed upon Plaintiff’s

copyrights in this District by distributing infringing copies of the Plaintiff’s copyrighted works to

persons in this District. Defendants further presented copies of the Plaintiff’s copyrighted works

on Internet websites that attract citizens from this District as viewers. The advertisements that

contained the infringed-upon photographs marketed property located within this District.

Defendants further committed the acts complained of within this District.


                                         THE PARTIES


8.     The Plaintiff herein is a citizen of the State of New York, County of New York.


9.     Defendant DIGIULIO GROUP REAL ESTATE LLC (“DGRE”) is a domestic limited

liability company organized under the laws of the State of New York. DGRE operates as a

Licensed Real Estate Broker in the State of New York, holding license number 10991224988.


                                                 3
      Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 4 of 78




10.    Defendant JUSTIN DIGIULIO (“Digiulio”) is the principal real estate broker and company

broker of DGRE, and upon information and belief, the sole owner of DGRE.


                      ALLEGATIONS COMMON TO ALL CLAIMS


I.     Plaintiff’s Copyrighted Works


11.    Plaintiff has duly registered copyrights in and to 155 published photographs under the title

“Published works of Brian Totin, 2015, Vol 2” with the United States Copyright Office and has

complied with all applicable statutory registration and renewal requirements. The United States

Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2015, Vol 2” under registration number VA 2-102-420 with an effective date of registration of

May 9, 2018. A true and correct copy of registration number VA 2-102-420 is annexed as “exhibit

A.”


12.    Plaintiff has duly registered copyrights in and to 497 published photographs under the title

“Published works of Brian Totin, 2016, Vol 1” with the United States Copyright Office and has

complied with all applicable statutory registration and renewal requirements. The United States

Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2016, Vol 1” under registration number VA 2-096-795 with an effective date of registration of

March 6, 2018. A true and correct copy of registration number VA 2-096-795 is annexed as

“exhibit B.”


13.    Plaintiff has duly registered copyrights in and to 717 published photographs under the title

“Published works of Brian Totin, 2017, Vol 1” with the United States Copyright Office and has



                                                4
      Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 5 of 78




complied with all applicable statutory registration and renewal requirements. The United States

Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2017, Vol 1” under registration number VA 2-096-797 with an effective date of registration of

March 7, 2018. A true and correct copy of registration number VA 2-096-797 is annexed as

“exhibit C.”


14.    Plaintiff has duly registered copyrights in and to 190 published photographs under the title

“Published works of Brian Totin, 2018, Vol 1” with the United States Copyright Office and has

complied with all applicable statutory registration and renewal requirements. The United States

Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2018, Vol 1” under registration number VA 2-098-415 with an effective date of registration of

April 14, 2018. A true and correct copy of registration number VA 2-098-415 is annexed as

“exhibit D.”


15.    Plaintiff has duly registered copyrights in and to 217 published photographs under the title

“Published works of Brian Totin, 2018, Vol 2” with the United States Copyright Office and has

complied with all applicable statutory registration and renewal requirements. The United States

Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2018, Vol 2” under registration number VA 2-115-414 with an effective date of registration of

June 28, 2018. A true and correct copy of registration number VA 2-115-414 is annexed as “exhibit

E.”


16.    Plaintiff has duly registered copyrights in and to 93 published photographs under the title

“Published works of Brian Totin, 2018, Vol 3” with the United States Copyright Office and has

complied with all applicable statutory registration and renewal requirements. The United States


                                                5
       Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 6 of 78




Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2018, Vol 3” under registration number VA 2-125-394 with an effective date of registration of

October 9, 2018. A true and correct copy of registration number VA 2-125-394 is annexed as

“exhibit F.”


17.     Plaintiff has duly registered copyrights in and to 94 published photographs under the title

“Published works of Brian Totin, 2018, Vol 4” with the United States Copyright Office and has

complied with all applicable statutory registration and renewal requirements. The United States

Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2018, Vol 4” under registration number VA 2-136-183 with an effective date of registration of

December 20, 2018. Additionally, the United States Copyright Office has issued a Supplementary

Certificate of Registration for “Published works of Brian Totin, 2018, Vol 4” under registration

number VA 2-157-901 with an effective date of registration of February 4, 20191. True and correct

copies of registration numbers VA 2-136-183 and VA 2-157-901 are annexed as “exhibit G.”


18.     Plaintiff has duly registered copyrights in and to 76 published photographs under the title

“Published works of Brian Totin, 2019, Vol 2.” with the United States Copyright Office and has

complied with all applicable statutory registration and renewal requirements. The United States

Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2019, Vol 2.” under registration number VA 2-163-315 with an effective date of registration of




1
 On registration VA 2-136-183, Plaintiff inadvertently duplicated the titles of photographs published in November,
2018 as also published in December 2018. Plaintiff filed a supplementary registration to correct this error. See
“Explanation of Corrections” on registration number VA 2-157-901.


                                                        6
      Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 7 of 78




July 3, 2019. A true and correct copy of registration number VA 2-163-315 is annexed as “exhibit

H.”


19.    Plaintiff has duly registered copyrights in and to 30 published photographs under the title

“Published works of Brian Totin, 2019, Vol 3.” with the United States Copyright Office and has

complied with all applicable statutory registration and renewal requirements. The United States

Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,

2019, Vol 3.” under registration number VA 2-169-338 with an effective date of registration of

August 26, 2019 and a Registration Decision Date of September 16, 2019. A true and correct copy

of registration number VA 2-169-338 is annexed as “exhibit I.”


20.    Contained within the group-registered work “Published works of Brian Totin, 2017, Vol

1”, registration number VA 2-096-797, are five photographs titled “22w77a63k.jpg”,

“22w77a63lav.jpg”, “22w77a63mr1.jpg”, “22w77a63mr2.jpg” and “22w77lobby.jpg”.


21.    True and correct copies of “22w77a63k.jpg”, “22w77a63lav.jpg”, “22w77a63mr1.jpg”,

“22w77a63mr2.jpg” and “22w77lobby.jpg”, as they appear within registration number VA 2-097-

797 are annexed as “exhibit J.”


22.    The    photographs     “22w77a63k.jpg”,      “22w77a63lav.jpg”,      “22w77a63mr1.jpg”,

“22w77a63mr2.jpg” and “22w77lobby.jpg” are collectively referred to as the “22 West 77

Photographs” herein.


23.    Contained within the group-registered work “Published works of Brian Totin, 2018, Vol

1”, registration number VA 2-098-415, are three photographs titled “860RSDa2Klav.jpg”,



                                                7
      Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 8 of 78




“860RSDa2Kmr1.jpg” and “860RSDa2Kmr2.jpg” and contained within the group-registered work

“Published works of Brian Totin, 2018, Vol 2”, registration number VA 2-115-414, is a

photograph titled “860rsda2kknew.jpg”.


24.    True and correct copies of “860RSDa2Klav.jpg”, “860RSDa2Kmr1.jpg” and

“860RSDa2Kmr2.jpg” as they appear within registration number VA 2-098-415, and a true and

correct copy of “860rsda2kknew.jpg” as it appears within registration number VA 2-115-114, are

annexed as “exhibit K.”


25.    The photographs “860RSDa2Klav.jpg”, “860RSDa2Kmr1.jpg”, “860RSDa2Kmr2.jpg”

and “860rsda2kknew.jpg” are collectively referred to as the “860 Riverside Photographs” herein.


26.    Contained within the group-registered work “Published works of Brian Totin, 2018, Vol

4”, registration number VA 2-136-183 and supplemental registration number VA 2-157-901, are

three photographs titled “338w77a4abr.jpg”, “338w77a4alav.jpg” and “338w77a4alr.jpg”.


27.    True    and   correct   copies    of   “338w77a4abr.jpg”,     “338w77a4alav.jpg”      and

“338w77a4alr.jpg” as they appear within registration number VA 2-136-183 and supplemental

registration number VA 2-157-901 are annexed as “exhibit L.”


28.    The photographs “338w77a4abr.jpg”, “338w77a4alav.jpg” and “338w77a4alr.jpg” are

collectively referred to as the “338 West 77 Photographs” herein.


29.    Contained within the group-registered works “Published works of Brian Totin, 2015, Vol

2”, registration number VA 2-102-420; “Published works of Brian Totin, 2016, Vol 1”, registration

number VA 2-096-795; “Published works of Brian Totin, 2017, Vol 1”, registration number VA


                                               8
      Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 9 of 78




2-096-797; “Published works of Brian Totin, 2018, Vol 3”, registration number VA 2-125-394;

“Published works of Brian Totin, 2019, Vol 2.”, registration number VA 2-163-315 and;

“Published works of Brian Totin, 2019, Vol 3.”, registration number VA 2-169-338 are 104

photographs that are hereto after referred to as the “RLS Photographs”. A list of the Individual

Photograph Titles of the RLS Photographs, with corresponding Title of Group Registrations and

Registration numbers are annexed as exhibit M.


30.    The operation of 37 CFR § 202.4(i) deems published photographs registered under a group

registration as individual original works of authorship. Specifically, a group registration of

published photographs individually covers the copyrightable authorship in each work that has been

included in the group and each work in the group is considered to be individually registered as a

separate work.


31.    The 22 West 77 Photographs, the 860 Riverside Photographs, the 338 West 77 Photographs

and the RLS photographs are referred to as the “Totin Copyrighted Works” hereafter.


32.    The Totin Copyrighted Works are individual original works of authorship and constitute

copyrightable subject matter under the Copyright Act, 17 U.S.C. §§ 101, et seq.


33.    Plaintiff is the author of the Totin Copyrighted Works.


34.    Plaintiff owns the exclusive right to reproduce the Totin Copyrighted Works, distribute

copies of the Totin Copyrighted Works to the public and display the Totin Copyrighted Works

publicly. Plaintiff is entitled to all of the protections and remedies for the Totin Copyrighted Works

accorded to a copyright owner.



                                                  9
      Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 10 of 78




II.     Defendant’s Repeated Infringement of the Totin Copyrighted Works


35.     On or about April 17, 2018, Plaintiff discovered that Defendants published or caused to be

published the 22 West 77 Photographs to the website http://www.nakedapartments.com (the “22

West 77 Infringements”) without any form of authorization from the Plaintiff.


36.     True and correct copies of the 22 West 77 Infringements are annexed to this Complaint as

“Exhibit N.”


37.     In an attempt to resolve this matter without the intervention of the Court, Plaintiff sent

notice to Defendants of their infringements of the 22 West 77 Photographs on or about May 15,

2018.


38.     Defendants responded to Plaintiff’s May 15, 2018 notice by removing the 22 West 77

infringements and by stating that the 22 West 77 infringements were placed by an intern, whose

employment they had already terminated.


39.     On or about June 18, 2018, Plaintiff discovered that Defendant and their Licensed

Associate Broker Marc Illes (“Illes”), acting on Defendant’s behalf, published or caused to be

published the 860 Riverside Photographs to the website http://www. nakedapartments.com (the

“860 Riverside Infringements”) without any form of authorization from the Plaintiff.


40.     True and correct copies of the 860 Riverside Infringements are annexed to this Complaint

as “Exhibit O.”




                                                10
      Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 11 of 78




41.    Plaintiff sent notice to Defendants of their infringements of the 860 Riverside Photographs

on or about June 18, 2018. Defendants responded to Plaintiff’s June 18, 2018 notice by removing

the 860 Riverside Infringements. Illes would later state that the 860 Riverside Infringements were

placed by an intern, whose employment Defendant had already terminated. It is unclear if Illes was

referring to the same intern who allegedly placed the 22 West 77 Infringements, and who’s

employment was allegedly terminated prior to the Defendants’ infringement of the 860 Riverside

Photographs, of if these interns were figments of Defendants’ imagination.


42.    On or about December 20, 2018, Plaintiff discovered that Defendant published or caused

to be published the 338 West 77 Photographs to the website http://www.streeteasy.com (the “338

West 77 Infringements”) without any form of authorization from the Plaintiff.


43.    True and correct copies of the 338 West 77 Infringements are annexed to this Complaint

as “Exhibit P.”


44.    Defendants own, operate and control the content of an internet website at

https://www.digiuliogrouprealestate.com.


45.    On or about August 9, 2019, Plaintiff discovered that Defendants published or caused to

be published the RLS Photographs to the website https://www.digiuliogrouprealestate.com

without any form of authorization from the Plaintiff.


46.    When initially applying for, or renewing, their license, real estate brokers and salespersons

must agree under penalty of perjury to the statement, “I further affirm that I have read and




                                                11
      Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 12 of 78




understand the provisions of Article 12-A of the Real Property Law and the rules and regulations

promulgated thereunder,” including part 175 of Title 19 NYCRR.


47.    Under 19 NYCRR §175.25 (b) (1), “Only a real estate broker is permitted to place or cause

to be published advertisements related to the sale or lease of property.”


48.    Upon information and belief, and at all times relevant, Defendants maintained a policy that

permitted its affiliated sales associates, including Iles and the alleged interns, to publish apartment

rental advertisements on Defendants’ behalf without prior review by Defendants.


49.    By operation of law, 19 NYCRR §175.25(b)(1) makes the Defendants the de facto

publisher of all apartment rental advertisements placed or caused to be published by its affiliated

associate real estate brokers and real estate salespersons, including the advertisements containing

the Totin Copyrighted Works.


50.    In infringing upon the Totin Copyrighted Works, in many instances the Defendants either

removed or left an identifying watermark on the Totin Copyrighted Works. The identifying

watermark, the logo of Plaintiff’s then-affiliated non-party licensed real estate broker, put

Defendants on notice that they did not have the right to publish or otherwise use the Totin

Copyrighted Works and further gave Defendants notice that a competitor had a license to publish

or otherwise use the Totin Copyrighted Works. The identifying watermark gave Defendants actual

knowledge that they did not have the right to publish or otherwise use the Totin Copyrighted

Works, but Defendants did so anyway, in reckless disregard for the copyrights of the Plaintiff.




                                                  12
      Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 13 of 78




51.      19 NYCRR § 175(b)(2)(a) prohibits real estate brokers and salespersons from advertising

property “unless the real estate broker has obtained authorization for such advertisement from the

owner of the property.” Defendants, a licensed real estate broker and its principal broker, did not

have authorization from the owner of the properties depicted in the Totin Copyrighted Works to

place or publish the advertisements that contained the Totin Copyrighted Works.


52.      19 NYCRR § 175(b)(2)(b), prohibits real estate brokers and salespersons from advertising

“property that is subject to an exclusive listing held by another real estate without the permission

of the listing broker.” In publishing the advertisements containing the Totin Copyrighted Works,

Defendants advertised properties that were subject to an exclusive listing held by the Plaintiff’s

then-affiliated real estate brokerage. Defendants did not have authorization from the Plaintiff or

his then-affiliated real estate brokerage to place or publish the unauthorized advertisements that

that infringed upon the Totin Copyrighted Works.


53.      As a licensed real estate broker, Defendants previously stated under penalty of perjury that

Defendants understood the provisions of 19 NYCRR § 175(b)(2)(a) and (b), and therefore knew

they did not have any right to place or publish the unauthorized advertisements that infringed upon

the Totin Copyrighted Works. Consequently, Defendants had actual knowledge that they did not

have the right to place or publish the unauthorized advertisements that infringed upon the Totin

Copyrighted Works, but did so anyway, in reckless disregard for the copyrights of the Plaintiff.


54.      The Defendant committed 116 separate willful infringements of the Totin Copyrighted

Works.




                                                 13
      Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 14 of 78




                                  FIRST CAUSE OF ACTION
                                 Direct Copyright Infringement
                                    (Against all Defendants)


55.    Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 54 as

though fully set forth herein.


56.    The Totin Copyrighted Works constitute copyrightable subject matter under the Copyright

Act, 17 U.S.C. §§ 101, et seq. Plaintiff has recorded the copyrights in and to the Totin Copyrighted

Works with the United States Copyright Office and has complied with all applicable statutory

registration and renewal requirements.


57.    Plaintiff owns the United States copyrights in the Totin Copyrighted Works, and Plaintiff

further owns the exclusive right to reproduce the Totin Copyrighted Works, distribute copies of

the Totin Copyrighted Works to the public and to display the Totin Copyrighted Works publicly.

Plaintiff is entitled to all of the protections and remedies for the Totin Copyrighted Works accorded

to a copyright owner.


58.    On information and belief, in direct violation of Plaintiff’s exclusive rights, Defendants

have directly infringed, and unless enjoined by this Court, will continue to infringe, on the

copyrights in the Totin Copyrighted Works by, among other things, publishing the Totin

Copyrighted Works to various websites without the consent of the Plaintiff.




                                                 14
      Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 15 of 78




                                  SECOND CAUSE OF ACTION
                                 Vicarious Copyright Infringement
                                     (Against All Defendants)


59.    Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 58 as

though fully set forth herein.


60.    Under the doctrine of respondeat superior, Title 19 NYCRR, and New York State case

law, it well established that a real estate broker and the principal real estate broker of a real estate

brokerage is vicariously liable for sales associate misconduct.


61.    On information and belief, Defendants had the right, ability and responsibility to supervise

Defendants’ sales associates and interns, and on information and belief, did supervise Defendants’

sales associates and interns in their unlawful preparation, duplication, and distribution of the Totin

Copyrighted Works.


62.    On information and belief, Defendants enjoyed a direct financial benefit from the

preparation, duplication, and distribution of the infringements of the Totin Copyrighted Works.


63.    In direct violation of Plaintiff’s exclusive rights, and as a consequence of the foregoing,

Defendants have vicariously infringed the copyrights in the Totin Copyrighted Works.


                                     PRAYER FOR RELIEF


       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendant as follows:




                                                  15
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 16 of 78




 1.     That the Court find that:


            a. Defendants have infringed the copyrights in the Totin Copyrighted Works;


            b. Defendants have vicariously infringed the copyrights in the Totin
                Copyrighted Works.


 2.     That the Court enter a declaration that Defendants’ publication of the Totin
 Copyrighted Works constitutes infringement of the Totin Copyrighted Works.


 3.     That the Court find that as a direct and proximate result of Defendants’ foregoing
 acts, Plaintiff is entitled to the following damages:


            a. At Plaintiffs’ election, statutory damages of up to $150,000 for each
                separate Totin Copyrighted Work infringed for willful infringement
                pursuant to 17 U.S.C. § 504(c), or Plaintiff’s actual damages sustained as a
                result of Defendant’s acts of copyright infringement according to proof and
                Defendant’s profits obtained as a result of their acts of copyright
                infringement according to proof; and


            b. Plaintiff’s reasonable attorneys’ fees and costs pursuant to the Copyright
                Act of 1976, 17 U.S.C. §§ 101, et seq., and 17 U.S.C. § 505.


 4.     That the Court find that the threat of irreparable harm to Plaintiff as a result of
 Defendants’ conduct leaves Plaintiff without adequate remedy at law, and therefore that
 Plaintiff is entitled to an injunction restraining Defendants, their agents, servants,
 employees, attorneys, successors, assigns, subsidiaries, and all persons, firms, and
 corporations acting in concert with them, from directly or indirectly infringing the
 copyrights in the Totin Copyrighted Works, including but not limited to continuing to
 distribute, market, advertise, promote, produce, sell, or offer for sale the Totin Copyright


                                           16
     Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 17 of 78




       Works or any works derived or copied from the Totin Copyrighted Works, and from
       participating or assisting in any such activity whether or not it occurs in the United States.


       5.      That the Court enjoin Defendants, their agents, servants, employees, attorneys,
       successors, assigns, subsidiaries, and all persons, firms, and corporations acting in concert
       with them, from directly or indirectly infringing the copyrights in the Totin Copyrighted
       Works, including but not limited to continuing to distribute, copy, publicly perform,
       market, advertise, promote, produce, sell, or offer for sale the Totin Copyrighted Works or
       any works derived or copied from the Totin Copyrighted Works, and from participating or
       assisting in any such activity whether or not it occurs in the United States.


       6.      That the Court grant such other, further relief as it deems just and proper.


 Dated: April 5, 2021                         Respectfully submitted,
 New York, New York
                                              BRIAN TOTIN, PRO SE

                                              s/ Brian Totin                                      .
                                              Brian Totin
                                              PO Box 230581
                                              New York, NY 10023
                                              (917)-881-1830
                                              brian@briantotin.com

                                DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury as provided by Rule 38 of the Federal Rules of Civil Procedure.


 Dated: April 5, 2021                              Respectfully submitted,
 New York, New York
                                                   BRIAN TOTIN, PRO SE

                                                   s/ Brian Totin                                 .
                                                   Brian Totin
                                                   PO Box 230581
                                                   New York, NY 10023
                                                   (917)-881-1830
                                                   brian@briantotin.com


                                                17
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 18 of 78




                  EXHIBIT A
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 19 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 20 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 21 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 22 of 78




                  EXHIBIT B
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 23 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 24 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 25 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 26 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 27 of 78




                  EXHIBIT C
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 28 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 29 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 30 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 31 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 32 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 33 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 34 of 78




                  EXHIBIT D
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 35 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 36 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 37 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 38 of 78




                   EXHIBIT E
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 39 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 40 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 41 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 42 of 78




                   EXHIBIT F
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 43 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 44 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 45 of 78




                  EXHIBIT G
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 46 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 47 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 48 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 49 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 50 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 51 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 52 of 78




                  EXHIBIT H
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 53 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 54 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 55 of 78




                   EXHIBIT I
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 56 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 57 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 58 of 78




                   EXHIBIT J
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 59 of 78




            “22w77a63k.jpg”                      “22w77a63lav.jpg”




       22w77a63mr1.jpg”                              “22w77a63mr2.jpg”




                              “22w77lobby.jpg”
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 60 of 78




                  EXHIBIT K
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 61 of 78




    “860RSDa2Klav.jpg”                 “860RSDa2Kmr1.jpg”




     “860RSDa2Kmr2.jpg”                      “860rsda2kknew.jpg”
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 62 of 78




                   EXHIBIT L
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 63 of 78




                          “338w77a4abr.jpg”




                         “338w77a4alav.jpg”




                          “338w77a4alr.jpg”
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 64 of 78




                  EXHIBIT M
        Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 65 of 78



 Individual Photograph                                                   Registration
          Title                    Group Registration Title                Number
785weaa3abr1.jpg         Published works of Brian Totin, 2015, Vol 2   VA 2-102-420
785weaa3abr2.jpg         Published works of Brian Totin, 2015, Vol 2   VA 2-102-420
785weaa3ak.jpg           Published works of Brian Totin, 2015, Vol 2   VA 2-102-420
785weaa3alav.jpg         Published works of Brian Totin, 2015, Vol 2   VA 2-102-420
785weaa3alr.jpg          Published works of Brian Totin, 2015, Vol 2   VA 2-102-420
100w76a5sbr1.jpg         Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
100w76a5sbr2.jpg         Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
100w76a5sdr.jpg          Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
100w76a5sk1.jpg          Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
100w76a5sk2.jpg          Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
100w76a5slav1.jpg        Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
100w76a5slav2.jpg        Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
100w76a5slr.jpg          Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
100w76a5smbr.jpg         Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
206w96a4bbr1.jpg         Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
206w96a4bbr2.jpg         Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
206w96a4bk.jpg           Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
206w96a4blav.jpg         Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
206w96a4blr.jpg          Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
304w102a2bk.jpg          Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
304w102a2blav.jpg        Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
304w102a2bmr.jpg         Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
785weaa14bbr1.jpg        Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
785weaa14bbr2.jpg        Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
785weaa14bdr1.jpg        Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
785weaa14bk.jpg          Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
785weaa14blav.jpg        Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
785weaa14blr.jpg         Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
785weaa14bmaid.jpg       Published works of Brian Totin, 2016, Vol 1   VA 2-096-795
158w81aphterr.jpg        Published works of Brian Totin, 2017, Vol 1   VA 2-096-797
160clare5fbr1.jpg        Published works of Brian Totin, 2017, Vol 1   VA 2-096-797
160clare5fk.jpg          Published works of Brian Totin, 2017, Vol 1   VA 2-096-797
160clare5flr1.jpg        Published works of Brian Totin, 2017, Vol 1   VA 2-096-797
160clare5flr3.jpg        Published works of Brian Totin, 2017, Vol 1   VA 2-096-797
206w96a4cbr1.jpg         Published works of Brian Totin, 2017, Vol 1   VA 2-096-797
206w96a4cbr2.jpg         Published works of Brian Totin, 2017, Vol 1   VA 2-096-797
206w96a4ck.jpg           Published works of Brian Totin, 2017, Vol 1   VA 2-096-797
206w96a4clav.jpg         Published works of Brian Totin, 2017, Vol 1   VA 2-096-797
206w96a4clr1.jpg         Published works of Brian Totin, 2017, Vol 1   VA 2-096-797
230w108a6cbr1a.jpg       Published works of Brian Totin, 2017, Vol 1   VA 2-096-797
230w108a6cbr1b.jpg       Published works of Brian Totin, 2017, Vol 1   VA 2-096-797
230w108a6cbr2a.jpg       Published works of Brian Totin, 2017, Vol 1   VA 2-096-797
       Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 66 of 78


230w108a6cbr2b.jpg   Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
230w108a6cbr3a.jpg   Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
230w108a6cbr3b.jpg   Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
230w108a6ck.jpg      Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
230w108a6clav.jpg    Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
230w108a6clr.jpg     Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
304w102a2cbr1.jpg    Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
304w102a2cbr2.jpg    Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
304w102a2ck.jpg      Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
304w102a2clav.jpg    Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
304w102a2clr1.jpg    Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
785weaa8ebr1.jpg     Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
785weaa8ebr2.jpg     Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
785weaa8ek.jpg       Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
785weaa8elav.jpg     Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
785weaa8elr.jpg      Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
785weaa8elr2.jpg     Published works of Brian Totin, 2017, Vol 1    VA 2-096-797
47w90a7k wide.jpg    Published works of Brian Totin, 2018, Vol 3    VA 2-125-394
47w90a7k.jpg         Published works of Brian Totin, 2018, Vol 3    VA 2-125-394
47w90a7lav.jpg       Published works of Brian Totin, 2018, Vol 3    VA 2-125-394
47w90a7mr1.jpg       Published works of Brian Totin, 2018, Vol 3    VA 2-125-394
47w90a7mr2.jpg       Published works of Brian Totin, 2018, Vol 3    VA 2-125-394
45w67a17cbr1.jpg     Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
45w67a17cbr2.jpg     Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
45w67a17ck.jpg       Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
45w67a17clav.jpg     Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
45w67a17clr1.jpg     Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
45w67a17clr2.jpg     Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
64w82a5rbr1.jpg      Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
64w82a5rbr2.jpg      Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
64w82a5rk.jpg        Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
64w82a5rlav.jpg      Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
64w82a5rlr.jpg       Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
64w82a5rlr2.jpg      Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
8w90a1rbr1a.jpg      Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
8w90a1rbr1b.jpg      Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
8w90a1rbr2.jpg       Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
8w90a1rbr3.jpg       Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
8w90a1rgarden.jpg    Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
8w90a1rk.jpg         Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
8w90a1rlav.jpg       Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
8w90a1rlav2.jpg      Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
8w90a1rlr1.jpg       Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
8w90a1rlr2.jpg       Published works of Brian Totin, 2019, Vol 2.   VA 2-163-315
158w81aphbr1.jpg     Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
        Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 67 of 78


158w81aphbr1a.jpg      Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
158w81aphbr2.jpg       Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
158w81aphBR2A.jpg      Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
158w81aphk2.jpg        Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
158w81aphlav1.jpg      Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
158w81aphlav2.jpg      Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
158w81aphlr.jpg        Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
158w81aphlr2.jpg       Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
206w96a2dbr.jpg        Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
206w96a2dk.jpg         Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
206w96a2dlav.jpg       Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
206w96a2dlr.jpg        Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
225bennetta2rbr.jpg    Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
225bennetta2rk.jpg     Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
225bennetta2rlav.jpg   Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
225bennetta2rlr1.jpg   Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
225bennetta2rlr2.jpg   Published works of Brian Totin, 2019, Vol 3.   VA 2-169-338
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 68 of 78




                  EXHIBIT N
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 69 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 70 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 71 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 72 of 78




                  EXHIBIT O
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 73 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 74 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 75 of 78




                   EXHIBIT P
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 76 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 77 of 78
Case 1:21-cv-02916-PGG-OTW Document 1 Filed 04/04/21 Page 78 of 78
